1283-84 (9th Cir. 2013) (applying Arizona law to conclude that a party to a
                settlement agreement could still be deemed the prevailing party for the
                purposes of recovering attorney fees pursuant to a statute); Khavarian
                Enters., Inc. v. Commline, Inc., 156 Cal. Rptr. 3d 657, 665 (Ct. App. 2013)
                ("It is not unlawful for a plaintiff who filed a voluntary dismissal but
                received a net monetary recovery through settlement to be found to be a
                prevailing party."). Additionally, under federal law a party to a settlement
                can be a prevailing party.   See generally Buck hannon Bd. & Care Home,
                Inc. v. W Va. Dep't of Health & Human Res.,        532 U.S. 598, 604 (2001)
                (explaining that "settlement agreements enforced through a consent
                decree may serve as the basis for an award of attorney's fees" pursuant to
                a statute that authorizes awarding attorney fees to the prevailing party).
                Thus, we conclude that a party to a compromise settlement can be a
                prevailing party under NRS 18.010(2)(a).       See Albios v. Horizon Cmtys.,
                Inc., 122 Nev. 409, 417, 132 P.3d 1022, 1028 (2006) (stating that we review
                issues of statutory interpretation de novo).
                            Under 18,010(2)(a), the district court may make an allowance
                of attorney's fees to a prevailing party . . [w]hen the prevailing party has
                not recovered more than $20,000." Furthermore, "a money judgment is a
                prerequisite to an award of attorney's fees under [NRS 18.010(2)(a)]." 1


                      1-Santa  Margarita argues that based upon Smith v. Crown Financial
                Services, Tulelake cannot recover attorney fees under NRS 18.010(2)(a)
                because it did not receive a money judgment at trial. See Smith v. Crown
                Fin. Servs. of Am., 111 Nev. 277, 280, 890 P.2d 769, 771 (1995) (stating
                that "a party may recover attorney fees pursuant to NRS 18.010(2)(a) only
                if that party received a money judgment at trial" (emphasis added)). We,
                however, view our addition of "at trial" in Crown Financial Services to our
                rule from Woods, 107 Nev. at 427, 812 P.2d 1299, as dicta. See St. James
                                                                 continued on next page . . .

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                Woods v. Label Inv. Corp., 107 Nev. 419, 427, 812 P.2d 1293, 1299 (1991),
                overruled on other grounds by Hanneman v. Downer, 110 Nev. 167, 180
                n.8, 871 P.2d 279, 287 n.8 (1994). Here, the offer of judgment awarded
                Tulelake $20,000 and resulted in a money judgment in Tulelake's favor. 2
                Thus, we conclude that Tulelake is potentially capable of receiving
                attorney fees under NRS 18.010(2)(a). 3 Accordingly, we remand for the
                district court to determine: (1) whether Tulelake was the prevailing party,
                (2) if so, whether to award Tulelake attorney fees, see 18.010(2)(a) ("[T]he



                  . continued

                Village, Inc. v. Cunningham, 125 Nev. 211, 216, 210 P.3d 190, 193 (2009)
                ("Dictum is not controlling.").

                      2 Santa Margarita also contends that Tulelake cannot obtain
                attorney fees under NRS 18.010(2)(a) because a "judgment" was not
                entered. Both NRCP 68(d) and NRS 17.115(2)(a) allow for dismissal of the
                settled claim, instead of a judgment being entered, if the party that owes
                money under the settlement requests dismissal and pays the offer amount
                within a reasonable amount of time. Santa Margarita points out that it
                requested dismissal and paid the offer amount within a reasonable
                amount of time. We conclude, however, that the offer of judgment, as
                evidenced by thefl parties' email exchange in the record, expressly
                prohibited Santa Margarita from moving for dismissal.        See Ringle v.
                Bruton, 120 Nev. 82, 93, 86 P.3d 1032, 1039 (2004) ("When contract
                language is ambiguous and incomplete. . . extrinsic evidence may be
                admitted to determine the parties' intent, explain ambiguities, and supply
                omissions."). Thus, pursuant to the offer of judgment, Tulelake was
                entitled to have a money judgment entered against Santa Margarita,
                which satisfies the prerequisite to an attorney fees award. Consequently,
                we conclude that this argument by Santa Margarita fails.

                      3 We have considered the parties' remaining arguments and conclude
                that they are without merit.



SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A
                court may make an allowance of attorney's fees to a prevailing party . .
                (emphasis added)), and (3) if so, how much. 4 Consequently, we
                              ORDER the judgment of the district court REVERSED AND
                REMAND this matter to the district court for proceedings consistent with
                this order.



                                                                                 ,   J.
                                                   Saitta


                                                                                     J.
                                                   Gibbons


                                                                                     J.




                cc:   Hon. Leon Aberasturi, District Judge
                      Laurie A. Yott, Settlement Judge
                      Law Office of James Shields Beasley
                      Law Offices of Roderic A. Carucci
                      Wayne A. Pederson, P.C.
                      Lyon County Clerk




                      4 We  recognize that the district court found that Tulelake incurred
                $33,865.00 in attorney fees in order to avoid remand if this court
                determined that a party to a compromise settlement could be a prevailing
                party. With this in mind, we still conclude that remand is appropriate
                because fees from this appeal may be warranted, or the district court could
                exercise its discretion in another way.



SUPREME COURT
        OF
     NEVADA
                                                     4
(0) 1947A